  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDMOND BROWN III,                  )
                                   )
       Plaintiff,                  )
                                   )         CIVIL ACTION NO.
       v.                          )           2:19cv80-MHT
                                   )               (WO)
SGT. M. JOHNSON, et al.,           )
                                   )
       Defendants.                 )


                             OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit complaining that he was

assaulted by the defendant correctional officers.               This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case    be   dismissed   without       prejudice.   There   are   no

objections to the recommendation.            After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.
An appropriate judgment will be entered.

DONE, this the 21st day of May, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
